Citation Nr: 0006493	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-05 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of multiple joints, to include the cervical spine, 
right shoulder, and right wrist.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a shell fragment wound to the right shoulder.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a shell fragment wound to the left leg.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
November 1945.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 1996 by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran filed a notice of 
disagreement in July 1996.  A statement of the case was 
furnished in August 1996.  Additional evidence was obtained, 
and a supplemental statement of the case was furnished in 
February 1998.  The veteran filed a substantive appeal in 
March 1998, which was timely.  See VAOPGCPREC 9-97.  


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between arthritis 
of any joint and the veteran's military service, nor is there 
medical evidence of a nexus between arthritis and his 
service-connected residuals of shell fragment wounds to the 
right shoulder and left leg.

2.  The veteran's service-connected residuals of a shell 
fragment wound to the right shoulder are productive of no 
more than slight disability and there is no tender and 
painful scar(s). 

3.  The veteran's service-connected residuals of a shell 
fragment wound to the left leg are productive of no more than 
slight disability, and there is no tender and painful 
scar(s). 



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for degenerative arthritis of multiple joints as secondary to 
shell fragment wounds is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.310(a) (1999).

2.  The schedular criteria for a compensable evaluation for 
residuals of a shell fragment wound of the right shoulder are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.56, 4.73, Diagnostic Codes 5303, 7804 (1999).

3.  The schedular criteria for a compensable evaluation for 
residuals of a shell fragment wound to the left leg are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.56, 4.73, Diagnostic Codes 5312, 5313, 5314, 5315, 7804 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Arthritis

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  When arthritis is manifested to a 
compensable degree within one year of separation from 
service, the disease may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Moreover, disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  Secondary service connection may 
also be granted for the degree to which a nonservice-
connected disorder is aggravated by a service-connected 
disorder.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995).

However, the initial inquiry in reviewing any claim before 
the Board is whether the veteran has presented evidence of a 
well-grounded claim, that is, one which is plausible or 
capable of substantiation.  The veteran carries the burden of 
submitting evidence "sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If he has not presented a well-grounded claim, 
his appeal must fail.  While the claim need not be 
conclusive, it must be accompanied by supporting evidence; a 
mere allegation is not sufficient.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit  v. Brown, 5 Vet. App. 
91, 93 (1993).  A claimant cannot meet this burden simply by 
presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  

For a service connection claim to be well-grounded, there 
must be competent evidence:  i) of current disability (a 
medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  Moreover, to the extent that a 
claim is advanced on the theory of secondary service 
connection under 38 C.F.R. § 3.310 and the Court's holding in 
Allen v. Brown, 7 Vet.App. 439 (1995), medical evidence of 
causation is also necessary to well-ground a secondary 
service connection claim.  See generally Reiber v. Brown, 7 
Vet.App. 513 (1995).

In the present case there are medical diagnoses of arthritis.  
Specifically, the record discloses that, in December 1995, VA 
X-rays of the cervical spine showed severe degenerative 
disease.  X-rays of the right wrist showed minimal 
degenerative change at the base of the right thumb.  X-rays 
of the right shoulder showed minimal degenerative change 
consistent with age.  A VA physician reported diagnostic 
impressions of carpal tunnel (syndrome) of the right wrist, 
impingement (syndrome) of the right shoulder, and arthritis 
of the cervical spine.  An October 1997 private medical 
record also includes a reported impression of osteoarthritis.  
The well-grounded requirement of a medical diagnosis of 
current disability has therefore been met.  Caluza. 

However, there is no medical evidence of a nexus or link 
between the arthritis of any joint(s) and the veteran's 
military service.  Moreover, there is no medical evidence of 
a link between any arthritis and the veteran's service-
connected disabilities.  

Service medical records do not include any references to 
arthritis of any joint(s).  VA examination in November 1981 
did not result in any findings of arthritis.  In fact, an x-
ray of the right shoulder at that time was interpreted as 
normal.  The record therefore does not show arthritis 
manifested during service or within one year of discharge.  
In fact, no arthritis was reported until many years after 
discharge.  

It appears that the veteran has complained of numbness which 
he apparently feels is related to the service-connected right 
shoulder and/or left leg disabilities.  However, while the 
veteran may feel that such a connection exists, to the extent 
that the claim is advanced on the basis that he suffers 
arthritis as part of a service-connected disability, or 
secondary to such a disability, the record also does not 
include any medical evidence suggesting such a link.  

Looking to the record, the Board observes that at a December 
1995 VA rehabilitation medicine service record shows nerve 
conduction velocity was consistent with diffuse peripheral 
neuropathy.  At a VA orthopedic examination in April 1996, 
the veteran complained of increasing numbness in his right 
arm for 6 or 7 years.  X-rays showed severe degenerative disc 
disease of the cervical spine, which, in the examiner's 
opinion, was responsible for the veteran's arm numbness.  The 
examiner offered an opinion that the right upper extremity 
numbness was a separate disability from the shrapnel wounds 
sustained in the 1940s.  At a VA examination in April 1996, 
the diagnosis was diffuse peripheral neuropathy affecting the 
median and ulnar nerves, motor and sensory, bilaterally, 
which, in the examiner's opinion, was not secondary to a 
shrapnel wound to the right shoulder.

At a VA orthopedic clinic in May 1996, the impression was 
diabetic polyneuropathy. 

In sum, the veteran's claim of entitlement to service 
connection for arthritis of multiple joints is not well 
grounded, because there is no medical evidence linking 
arthritis of any joint to service or to the service-connected 
residuals of shell fragment wounds to the right shoulder and 
left leg.  In fact, the medical evidence of record seems to 
suggest that the veteran's complaints are related to 
nonservice-connected diabetic neuropathy, not to the shell 
fragment wounds.  38 U.S.C.A. § 5107(a).  The veteran's 
statements do not serve to make his claim well grounded, 
because he is not qualified to offer an opinion on a question 
of medical causation.  Espiritu.  

The Board hereby informs the veteran that to well-ground his 
service connection for arthritis claim, the record must 
include medical evidence either of a nexus between arthritis 
of a joint or joints and the veteran's military service, or 
between arthritis of a joint or joints and a service-
connected disability.  

II.  Increased Rating Claims. 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's schedule for rating disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making a disability evaluation.  38 C.F.R. § 4.1.  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flareups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown,  8 Vet. App. 
202, 206-7 (1995).  

The Board further acknowledges that certain provisions in the 
Schedule for Rating Disabilities dealing with muscle injuries 
were amended effective July 3, 1997.  See 62 Fed. Reg. 30,235 
(June 3, 1997).  The Board notes this change took effect 
subsequent to the receipt of the veteran's claim.  When a law 
or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991); White v. Derwinski, 1 Vet.App. 519, 521 (1991).  
Under the circumstances, the veteran's increased rating 
claims must also be reviewed in light of the regulatory 
changes dealing with the pertinent rating criteria as well as 
under the applicable regulations in effect when the veteran's 
claims were filed.  See also Fischer v. West, 11 Vet.App. 
121, 123 (1998) (applying Karnas to change in rating criteria 
for muscle injuries).

Under the rating criteria in effect prior to July 3, 1997, 
(hereinafter the "old rating criteria") four grades of 
severity of disabilities due to muscle injuries are 
recognized for rating purposes:  slight, moderate, moderately 
severe and severe.  The type of disability pictures are based 
on the cardinal symptoms of muscle disability (weakness, 
fatigue-pain, uncertainty of movement) and on the objective 
evidence of muscle damage and the cardinal signs of muscle 
disability (loss of power, lowered threshold of fatigue and 
impairment of coordination).  38 C.F.R. § 4.54 (1996).  For 
purposes of the present case, the following criteria is 
pertinent with regard to the old rating criteria:

(a)  Slight (insignificant) disability of 
muscles.  

     Type of injury.  Simple wound of muscle 
without debridement, infection or effects of 
laceration.  

     History and complaint.  Service department 
record of wound of slight severity or 
relatively brief treatment and return to duty.  
Healing with good functional results.  No 
consistent complaint of cardinal symptoms of 
muscle injury or painful residuals. 

     Objective findings.  Minimum scar; slight, 
if any, evidence of fascial defect or of 
atrophy or of impaired tonus.  No significant 
impairment of function and no retained metallic 
fragments. 

(b)  Moderate disability of muscles.

     Type of injury.  Through and through or 
deep penetrating wounds of relatively short 
track by single bullet or small shell or 
shrapnel fragment are to be considered as of at 
least moderate degree.  Absence of explosive 
effect of high velocity missile and residuals 
of debridement or of prolonged infection. 

     History and complaint.  Service department 
record or other sufficient evidence of 
hospitalization in service for treatment of 
wound.  Record in the file of consistent 
complaint on record from first examination 
forward, of one or more of the cardinal 
symptoms of muscle wounds particularly fatigue 
and fatigue-pain after moderate use, affecting 
the particular functions controlled by injured 
muscles.

     Objective findings.  Entrance and (if 
present) exit scars linear or relatively small 
and so situated as to indicate relatively short 
track of missile through muscle tissue; signs 
of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative 
tests.  (In such tests the rule that with 
strong efforts, antagonistic muscles relax is 
to be applied to insure validity of tests.)  

38 C.F.R. § 4.56 (1996). 

Under the rating criteria in effect from July 3, 1997, 
(hereinafter the "new rating criteria"), the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement, and 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
38 C.F.R. § 4.56(c-d) (1999).  For purpose of the present 
case, the criteria of slight and moderate are pertinent.  
Under the new rating criteria:

(1)  Slight disability of muscles.

     (i)  Type of injury.  Simple wound of 
muscle without debridement or infection.

     (ii)  History and complaint.  Service 
department record of superficial wound with 
brief treatment and return to duty.  Healing 
with good functional results.  No cardinal 
signs of muscle disability as defined in 
paragraph (c) of this section.  

     (iii)  Objective findings.  Minimal scar.  
No evidence of fascial defect, atrophy, or 
impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue.  

(2) Moderate disability of muscles.

     (i)  Type of injury.  Through and through 
or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel 
fragment, without explosive effect of high 
velocity missile, residuals of debridement, or 
prolonged infection.

     (ii)  History and complaint.  Service 
department record or other evidence of in-
service treatment for the wound.  Record of 
consistent complaint of one or more of the 
cardinal signs and symptoms of muscle injury as 
defined in paragraph (c) of this section, 
particularly lowered threshold of fatigue after 
average use, affecting of particular functions 
controlled by the injured muscles. 

     (iii)  Objective findings.  Entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side. 

38 C.F.R. § 4.56 (1999).

Although not determinative to the outcome of the present 
appeal, the Board notes that in Rhodan v. West, No. 96-1080 
(U.S. Vet. App. Dec. 1, 1998) (Haywood v. West, No. 97-25), 
the United States Court of Veterans Appeals (Court) 
emphasized that where compensation is awarded or increased 
"pursuant to any Act or administrative issue, the effective 
date of such an award or increase . . . shall not be earlier 
than the effective date of the Act or administrative issue."  
Id. at 4; citing 38 U.S.C.A. § 5110(g).  In short, the Court 
found that this rule prevented the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law.  Accordingly, in the present case, even 
if an increased rating were to be granted pursuant to the 
amended version of the regulations, if such were warranted, 
the effective date of that increase could not be prior to the 
effective date of that law change, or July 3, 1997. 

The veteran's right shoulder disability is evaluated under 
Diagnostic Code 5303, pertaining to the intrinsic muscles of 
the shoulder girdle, which (under both the old and the new 
versions) provides that slight impairment of Muscle Group III 
warrants a noncompensable rating, and moderate impairment 
warrants a 20 percent rating.  

The veteran's left leg disability is evaluated under 
Diagnostic Code 5312.  The Board observes that other 
potentially applicable Codes pertaining to the thigh group of 
muscles, are Codes 5313, 5314 and 5315.  As to all of these 
Codes, under both the old and the new versions, slight 
disability warrants a noncompensable rating, and moderate 
disability warrants a 10 percent rating.

Service medical records disclose that the veteran sustained a 
penetrating wound to the right shoulder in the right deltoid 
region in March 1945.  The wound was debrided, cleaned and 
dressed, and the veteran was given penicillin.  There was no 
notation of damage to any bone, nerve, or artery as a result 
of the injury.  At a VA examination in June 1948, two small 
scars on the inferior deltoid area of the right shoulder were 
described; the scars were freely movable and nontender.  
There was complete shoulder motion, laterally, and there was 
no atrophy in the right arm.  At a VA examination in November 
1981, the scars were described as well healed, nonattached, 
nonsymptomatic, and not limiting motion or function of the 
shoulder.  

Service medical records disclose that the veteran sustained a 
missile injury involving the left leg in October 1944; the 
wound was apparently dressed and the veteran returned to duty 
the same day.  At the VA examination in June 1948, the scar 
on the anterolateral aspect of the lower one-third of the 
left leg was freely movable and nontender.  The veteran had 
complete motion of the affected areas.  At the VA examination 
in November 1981, the scar was described as asymptomatic, and 
there was no limitation of motion or limitation of function 
of the affected part.  The leg had normal contours, and all 
associated joints had full range of motion.  

At a VA orthopedic examination in April 1996, the veteran 
presented with a history of a shrapnel wound to the right 
shoulder and a superficial shrapnel wound to the left leg in 
World War II.  He had had no problem with restricted range of 
motion or neurological deficits until he developed some 
numbness of the right upper extremity, which, the examiner 
found, was secondary to cervical spondylosis.  On 
examination, range of motion of the right shoulder was full, 
except for no abduction past 100 degrees, with minimal pain 
at the extremes of motion.  The pertinent diagnoses were 
status post shrapnel wound of the right shoulder, with 
scarring and minimal restricted range of motion, and status 
post superficial shrapnel wound of the anterior lower leg, 
with no residuals.

Upon careful consideration of the evidence, the Board finds 
that both the shell fragment wound to the right shoulder and 
the shell fragment wound to the left leg sustained by the 
veteran in World War II are productive of no more than slight 
disability under both the old and the new rating criteria.  
VA examinations in 1948, 1981, and 1996 failed to demonstrate 
any significant clinical findings attributable to the shell 
fragment wounds incurred over 50 years earlier.  While the 
Board notes one service medical record reference to 
debridement in connection with treatment of the shoulder 
wound in March 1945, there is no evidence that the wound was 
through and through or deep penetrating.  Moreover, the 
resulting scars are minimal, and the overall medical evidence 
shows no resulting impairment of function.  The Board is 
therefore unable to find that the disability is moderate as 
defined under the old and new criteria.  A compensable rating 
for right shoulder disability is therefore not warranted.  
Likewise, there is no evidence showing moderate left leg 
disability to warrant a compensable rating. 

The Board also notes that the scars associated with the 
disabilities are not shown to be painful and tender, and 
compensable ratings are therefore not warranted under Code 
7804.

In reviewing the increased rating claims, the Board has 
considered the provisions of  38 U.S.C.A. § 5107(b).  
However, the positive evidence is not in a state of equipoise 
with the negative evidence to permit favorable determinations 
as to either issue.  



ORDER

The veteran's claim of entitlement to service connection for 
degenerative arthritis of multiple joints, to include the 
cervical spine, right shoulder, and right wrist, as secondary 
to shell fragment wounds, is not well-grounded.  Entitlement 
to a compensable evaluation for residuals of a shell fragment 
wound to the right shoulder is not warranted.  Entitlement to 
a compensable evaluation for residuals of a shell fragment 
wound to the left leg is not warranted.  The appeal is denied 
as to all issues.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

